Filed Pursuant to 497(e) 1933 Act File Nos. 002-93131, 033-36065 1940 Act File Nos. 811-04044, 811-06673 Parnassus Funds April 1, 2014 Supplement to the Prospectus, Summary Prospectuses and Statement of Additional Information each dated May 1, 2013, with Prospectus and Statement of Additional Information each supplemented as of September 30, 2013 Fund Name Changes Effective on May 1, 2014, the name of the Parnassus Equity Income Fund and the Parnassus Workplace Fund will change, as outlined below.Each Fund’s investment objective and principal investment strategies will remain the same.Accordingly, effective on May 1, 2014, all references in the Prospectus, Summary Prospectuses and Statement of Additional Information are hereby changed as follows: Current Fund Name New Fund Name Parnassus Equity Income Fund Parnassus Core Equity Fund Parnassus Workplace Fund Parnassus Endeavor Fund * * * Please retain this Supplement for future reference.
